Name: Commission Regulation (EEC) No 921/92 of 10 April 1992 adjusting certain rates of aid fixed in advance for sunflower seed in the wake of the suspension of the Spanish customs duty on sunflower seed imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  trade;  Europe
 Date Published: nan

 No L 98/16 Official Journal of the European Communities 11 . 4. 92 COMMISSION REGULATION (EEC) No 921/92 of 10 April 1992 adjusting certain rates of aid fixed in advance for sunflower seed in the wake of the suspension of the Spanish customs duty on sunflower seed imported from third countries Whereas Commission Regulation (EEC) No 3657/91 (8) authorized Spain to suspend customs duty on sunflower seed imported from third countries ; whereas Spain suspended this duty on 13 February 1992, and as a conse ­ quence, the aid applicable in Spain on the identification of sunflower seed as from that date must take account of that suspension when advance-fixing certificates issued previously are used, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Commission Regula ­ tion (EEC) No 668/92 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 478/86 of 25 February 1986 laying down the method of adjustment of the refund and the aid for colza, rape and sunflower seeds produced or processed in Spain and Portugal Q, and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Article 1 Where advance-fixing certificates issued before 13 February 1992 are used as from that date for the iden ­ tification of sunflower seed harvested and processed in Spain, the aid applicable shall be that applying to sunflower seed harvested in Spain and processed in the other Member State. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1992. For the Commission Ray MAC SHARRY Member of the Commission Q) OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . o OJ No L 53, 1 . 3 . 1986, p. 55. (8) OJ No L 348, 17. 12. 1991 , p. 38 .